Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on January 03, 2022 for Application No. 16/796,488. By the amendment, claims 1-24 are pending with claims 1-2, 5-6, 8-12, 16, 18, 22 and 24 are pending.

Claim Objections
Claim 24 is objected to because of the following informalities:
in line 1, the limitation “the PTL” should be replaced with “the PTL device” for consistency; and
in line 2, the limitation “a disconnect” should be replaced with “a disconnect device / member / element” for clarity.
Appropriate correction is required.

Claims 20 and 21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Schneider et al. (US 5,470,285 B2).
Regarding claim 1, Schneider discloses a drivetrain layout (Fig. 2) comprising: 

a continuously variable transmission (30) including a primary pulley (31) and a secondary pulley (34), the primary pulley (31) of the CVT operationally engaged to the primary gear reduction (20), the primary gear reduction (20) reducing a rotational speed of the output of the motor (engineOP) that is coupled to the primary pulley of the CVT (31); and
a range box (70) operationally engaged with the secondary pulley (34) of the CVT, the range box (70) configured to coupled torque between the CVT (31) and wheels (see the Title and Abstract, i.e., wheels of the vehicle) of a vehicle, 
the range box (70) including gear sets (col. 4, lines 21-34; col. 6, lines 4-17; i.e., gear sets of the compound planetary gear set 71), the gear sets in the range box including at least one forward gear set and a reverse gear set (col. 6, lines 4-35), 
further wherein a single engine torque path is provided from the output (engineOP) of the motor through the CVT (30) to the range box (70).

Regarding claim 2, Schneider discloses the drivetrain layout of claim 1, further configuring: 
a launch clutch (16) in operational engagement between the output of the motor (engineOP) and the primary pulley of the CVT (31).  

Regarding claim 3, Schneider discloses the drivetrain layout of claim 2, wherein the primary gear reduction (20) further comprises: 
a first gear (21) coupled to the output of the motor (engineOP); and 
a second gear (22) coupled to the launch clutch (16), the first gear (21) engaged with the second gear (22).  

Regarding claim 4, Schneider discloses the drivetrain layout of claim 2, wherein the launch clutch (16) is one of a centrifugal force type and a plate style type (col. 4, lines 35-52; col. 6, lines 41-52).  

7, Schneider discloses the drivetrain layout of claim 1, further comprising: 
a torsional damper (col. 4, lines 35-41, i.e., the torque converter 12 is used to…isolate the torsional characteristics of the engine and thereby minimize vibrations and torque vibrations to the engine which interpreted as a damper) coupler operationally engaged between the output (engineOP) of a motor and the primary gear reduction (20).  

Regarding claim 9, Schneider discloses the drivetrain layout of claim 1, wherein the output of the motor is a crankshaft (see the Abstract, i.e., the crankshaft of the engine) and the primary gear reduction (20) positions the CVT (30) off axis of from the crankshaft.  

Regarding claim 10, Schneider discloses the drivetrain layout of claim 9, wherein the primary gear reduction (20) further places the CVT (37) off axis of from at least a rear differential (col. 2, lines 5-11).  

Regarding claim 11, Schneider discloses the drivetrain layout of claim 1, wherein the CVT further comprises: 
a steel belt (37) in operational engagement between the primary pulley (31) and secondary pulley (34) to selectively communicate torque between the primary pulley and the secondary pulley, 
wherein the steel belt (37) is one of a belt style and chain style (Fig. 2).  

Claims 1, 8 and 10-11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Jozaki et al. (US 8,298,119 B2).
Regarding claim 1, Jozaki discloses a drivetrain layout (see at least Fig. 1) comprising: 
a primary gear reduction (3) operationally engaged to an output (i.e., output shaft of engine 1, hereinafter “op1”) of a motor (1); 
a continuously variable transmission (20) including a primary pulley (21) and a secondary pulley (22), the primary pulley (21) of the CVT operationally engaged to the primary gear reduction (3), the 
a range box (30) operationally engaged with the secondary pulley of the CVT (22), the range box (30) configured to coupled torque between the CVT (20) and wheels of a vehicle (7), the range box including 
gear sets (col. 4, lines 9-23, i.e., gear sets of the Ravigneaux planetary gear 31), the gear sets in the range box (30) including at least one forward gear set and a reverse gear set (col. 4, lines 9-39; col. 6, lines 4-35), further 
wherein a single engine torque path is provided from the output of the motor (op1) through the CVT (20) to the range box (30).

Regarding claim 8, Jozaki discloses the drivetrain layout of claim 1, further comprising: 
an oil pump (10) operationally engaged to the output of the motor (op1); 
control valves (col. 5, lines 4-14) in fluid communication with the oil pump (10), 
the control valves further selectively in fluid communication with pistons (Fig. 1 and col. 3, line 63 – col. 4, line 8, i.e., hydraulic cylinders 23a, 23b) in the respective primary and secondary pulleys; and 
at least one controller (12) configured to control the control valves to move the respective pistons (23a, 23b) in the primary and secondary pulleys (21,22) to adjust a clamping force in the respective primary and secondary pulleys based on then current operating conditions of drivetrain layout (col. 3, line 63 – col. 4, line 8; col. 5, lines 4-14).  

Regarding claim 10, Jozaki discloses the drivetrain layout of claim 9, wherein the primary gear reduction (3) further places the CVT (20) off axis from at least a rear differential (6).  
	
Regarding claim 11, Jozaki discloses the drivetrain layout of claim 1, wherein the CVT further comprises: 
.  

Claims 22 and 24 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Smirl (US 4,433,594).
Regarding claim 22, Smirl discloses a drivetrain layout (see at least Figure 1) comprising: 
a continuously variable transmission (14) including a primary pulley (30) and a secondary pulley (36), the primary pulley of the CVT operationally engaged to an output (24) of a motor (12); 
a range box (18) operationally engaged with the secondary pulley of the CVT, the range box (18) configured to coupled torque between the CVT and wheels of a vehicle (Fig. 1, not labeled), further wherein a single engine torque path is provided from the output of the motor through the CVT to the range box (Fig. 1); and 
a peak torque limiting (PTL) device (Figs. 1 and 3, i.e., slippage clutch 16) in operational engagement between the secondary pulley of the CVT (36) and the range box (18), the PTL device (16) configured to slip to limit torque spikes  through the drivetrain layout (col. 2, lines 22-40; col. 3, lines 8-23; and col 11, line 39 - col. 12, line 2).  

Regarding claim 24, Smirl discloses drivetrain layout of claim 22, wherein the PTL (16) is configured to be used as a disconnect (Figs 1, 3; col. 12, lines 54-61; col. 14, lines 16-26)

Response to Amendment
The amendment filed on January 03, 2022 has been entered. Applicant’s amendment have overcome each and every objection and rejection of claims 1-24 indicated in the prior office action. The objection and rejections of the claims have been withdrawn.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Allowable Subject Matter
Claims 12-21 are allowed.
Claims 5-6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the claim 5, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features recited in claim 1 and particularly the limitations recited in the claim.
Regarding the claim 12, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim and particularly “a launch clutch in operational engagement between the motor and the primary pulley of the CVT… and a peak torque limiting (PTL) device in operational engagement between the secondary pulley of the CVT and the range box, the PTL device configured to slip to limit torque spikes protect through the drivetrain layout”.
Regarding the claim 18, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim and particularly “a launch clutch in operational engagement between the motor and the primary pulley of the CVT… and a peak torque limiting (PTL) device in operational engagement between the secondary pulley of the CVT and the range box, the PTL device configured to slip to limit torque spikes protect through the drivetrain layout”.	
Regarding the claim 23, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features recited in claim 22 and particularly the limitations recited in the claim.
Claims 6, 13-17 and 19-21 are allowable as being dependent upon an allowable base claim.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/TINH DANG/Primary Examiner, Art Unit 3659